509 Pa. 163 (1985)
501 A.2d 249
In re the Appeal of the ESTATE OF Charles ACHEY From the Decision of the Manor Township Board of Supervisors.
Appeal of MANOR TOWNSHIP BOARD OF SUPERVISORS.
In re the Appeal of the ESTATE OF Charles ACHEY From the Decision of the Manor Township Board of Supervisors.
Appeal of COLONIAL MANOR CIVIC ASSOCIATION.
Supreme Court of Pennsylvania.
Argued October 23, 1985.
Decided December 13, 1985.
Thomas L. Goodman, Millersville, Robert S. Bennett, Jr., Media, (co-counsel), Melvin E. Newcomer, Lancaster, Arthur R. Littleton, Philadelphia, for appellant.
Charles E. Zaleski, Harrisburg, for Estate of Charles Achey at Nos. 52 & 53.
Melvin E. Newcomer, Lancaster, for Colonial Manor Civic Assoc. at No. 52.
Thomas L. Goodman, Robert S. Bennett, Jr., Media, for Manor Twp. Bd. of Supervisors  at No. 53.
*164 Before NIX, C.J. and LARSEN, FLAHERTY, McDERMOTT, HUTCHINSON, ZAPPALA and PAPADAKOS, JJ.

ORDER
PER CURIAM.
AND NOW, this 13th day of December, 1985, the order of Commonwealth Court, 86 Pa.Cmwlth. 385, 484 A.2d 874, is affirmed on the opinion of Judge Blatt.